DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (US 6,982,393).  
Regarding claim 1, Matsui discloses a power circuit shut off device comprising: a housing (3); 5a switch portion (1, 1A, SW1) that is provided in the housing; and an operating member (2) configured to turn on or turns off the switch portion, wherein the switch portion comprising: a pair of terminals (35) arranged along a bottom face of the housing; an electric conductive member (9) having contact point portions and that is 10elastically urged toward the pair of terminals (by opposing 35, see Response to Arguments), wherein the pair of terminals are brought into electric conductive to each other when the pair of terminals contact the contact point portions respectively; and an insulating movable member (5, 8) configured to move along a direction in which the pair of terminals are arranged, and that is made of insulating material; 15wherein the insulating movable member is moved between a shut-off position (Fig. 26) and a conductive position (Fig. 27) by an operation on the operating member, the insulating movable member in the shut-off position being put between the contact point portions of the electric conductive member and the terminals so as to turn off the switch portion, and the insulating movable member in the conductive position being released from between 
Regarding claim 2, Matsui discloses the switch portion received in a reception space sectionally formed and surrounded by the housing.  
25 Regarding claim 3, Matsui discloses a sub-switch portion (SW2, 26, 38) that is turned on together with the switch portion in a conductive state in which the insulating movable member is disposed in the conductive position, and is turned off to shut off electric conduction to a circuit of the switch portion in a temporary shut-off state in which the switch portion is kept on when the insulating movable 30member is being displaced toward the shut-off position.  
Regarding claim 4, Matsui discloses contact faces of the terminals and the electric conductive member covered with the insulating movable29 member disposed in the shut-off position.  
Regarding claim 5, Matsui discloses the operating member includes a lever that is rotatably attached to the housing; and 5wherein the insulating movable member is moved by rotating force of the lever.  
Regarding claim 6, Matsui discloses a lever detachment preventing mechanism (11, 20) that is provided between the lever and the housing so as to allow the lever to leave the housing only in a shut-off operation position 10of the lever corresponding to the shut-off position.  
Regarding claim 7, Matsui discloses the lever detachment preventing mechanism comprising: a guide protrusion (11) provided on one of the lever and the housing: and 15a guide groove (20) provided on the other of the lever and the housing (by way of 5) so .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.  
In response to Applicant's arguments that Matsui does not disclose a conductive member elastically urged towards the power terminals, please note that portions (9) of Matsui are contacted/pressed to the power terminals (35) in an elastic manner, i.e. elastically against the power terminals 35.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the terminals 9 being elastically deformed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833